Citation Nr: 0630383	
Decision Date: 09/27/06    Archive Date: 10/04/06

DOCKET NO.  04-31 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus, 
type II.

2.  Entitlement to service connection for status post 
cerebrovascular accident with left-sided hemiparesis, claimed 
as secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or at the housebound 
rate.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler


INTRODUCTION

The veteran served on active duty from September 1970 to 
March 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in July 2004, a statement of the case was issued in 
August 2004, and a substantive appeal was received in August 
2004.  The veteran testified at a video conference hearing 
before the Board in April 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  In light of the VCAA, the Board has determined 
that further evidentiary development is necessary in this 
case.

Despite diligent attempts by the veteran's representative in 
submitting recent evidence, after reviewing the record the 
Board unfortunately finds that appellate review must be 
further delayed for a new VA examination to determine the 
etiology of the veteran's claimed hypertension and status 
post cerebrovascular accident (CVA).  The veteran claims that 
his status post CVA, and diagnosed hypertension, are as a 
result of his service-connected diabetes mellitus, type II.  
A disability which is proximately due to or the result of a 
service- connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2006).  The Board also 
notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service- connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

The claims folder contains VA examinations conducted in April 
2003 and February 2004.  An April 2003 VA examiner opined 
that the veteran's hypertension is not related to his 
diabetes mellitus, however, did not offer a rationale for any 
such opinion.  A February 2004 VA physician opined that the 
veteran's stroke, CVA, and hypertension are not related to 
his diabetes mellitus.  The physician, however, did not offer 
a rationale for any such opinion.  In May 2006, the veteran 
submitted correspondence from his treating neurologist that 
his diabetes may have contributed to his CVA.  The 
neurologist, however, did not offer a rationale for any such 
opinion.  In light of the conflicting opinions with regard to 
his claimed status post CVA, and lack of rationale for any of 
the opinions of record, the Board finds that the veteran 
should be afforded a new VA examination with an appropriate 
specialist to determine the etiology of his CVA and 
hypertension, to include whether such claimed disabilities 
are related to his service-connected diabetes mellitus.  

The Board believes that the issue of entitlement to special 
monthly compensation (SMC) based on the need for regular aid 
and attendance or at the housebound rate should be viewed as 
inextricably intertwined with the issue of entitlement to 
service connection for status post CVA, as the outcome of the 
service connection issue could impact the SMC issue.  
Accordingly, appellate consideration of the SMC issue is 
deferred pending adjudicative action on the service 
connection issue. 

Moreover, with regard to his claim for SMC, under the VCAA, 
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  There is no 
indication that the veteran has been notified of the evidence 
needed to substantiate his claim of entitlement to SMC.  Thus 
a remand is necessary to ensure that the veteran has been 
informed of the notice and assistance provisions of the VCAA 
as it pertains to the issue of entitlement to SMRC and with 
regard to his service connection claims.  

Accordingly, the case is REMANDED for the following actions:

1.  Send an appropriate letter to the 
veteran to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA and its implementing 
regulations.  This letter should advise 
the veteran of the evidence necessary to 
substantiate his claim of entitlement to 
SMC and service connection for status 
post CVA and hypertension, as well as 
what evidence he is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran 
should also be advised to submit all 
pertinent evidence in his possession.  
The notice should include an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be scheduled for a 
VA examination with an appropriate 
specialist to determine the nature and 
etiology of his claimed status post 
cerebrovascular accident with left sided 
hemiparesis, and diagnosed hypertension.  
It is imperative that the claims file be 
made available to and be reviewed by the 
examiner.  Any medically indicated 
special tests should be accomplished, and 
all special test and clinical findings 
should be clearly reported.  After 
reviewing the claims file and examining 
the veteran, the examiner should opine as 
to the following:

(a)  whether is it is at least as likely 
as not (a 50% or higher degree of 
probability) that his cerebrovascular 
accident with left sided hemiparesis was 
caused by or aggravated by his service-
connected diabetes mellitus, type II;

(b)  whether is it is at least as likely 
as not (a 50% or higher degree of 
probability) that his hypertension was 
caused by or aggravated by his service-
connected diabetes mellitus, type II.

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  If any opinion cannot be 
provided without resort to speculation, 
the examiner should so indicate.

3.  After completion of the above, the RO 
should review the expanded record, and 
readjudicate the issues of entitlement to 
service connection for hypertension, 
entitlement to service connection for 
status post cerebrovascular accident with 
left sided hemiparesis, and entitlement 
to special monthly compensation based on 
the need for regular aid and attendance 
or at the housebound rate.  If the claims 
remain denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
remanded to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



